DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 10,381,381).

Regarding claim 1, Choi discloses a display substrate, comprising an array substrate, an anode layer (42), and a light- emitting layer (44)  which are sequentially stacked, and at least one film layer (46) positioned on the light-emitting layer (Abstract, Fig. 24 and Cols. 11-12); wherein the at least one film layer comprises a target film layer (46); and the display substrate comprises a first display area (90R, Fig. 24) and a second display area (14, Fig. 24) which are adjacent to each other; wherein
in the first display area, the target film layer has hollowed-out portions (90, Figs. 21-24); and
in the second display area, the target film layer is in a non-hollowed-out structure (Figs. 21-24 and Cols. 11-12).

Regarding claim 2, Choi further discloses wherein the target film layer adopts one of the following structures:
in the first display area, the target film layer comprises a plurality of block structures which are arranged in an array, and a connecting structure for connecting two adjacent block structures; and
in the first display area, the target film layer comprises a plurality of block structures which are arranged in an array (Cols. 9-11).

Regarding claim 3, Choi further discloses wherein the block structures are rectangular; the connecting structure is strip-shaped; and two ends of each of the connecting structures are respectively connected to opposite sides of the two adjacent block structures (Cols. 9-11).

Regarding claim 4, Choi further discloses wherein the block structure and the connecting structure are both rectangular; a plurality of connecting structures are arranged in an array; and four corners of each of the connecting structures are respectively connected to corners of the four block structures (Cols. 9-11).

Regarding claim 5, Choi further discloses wherein the anode layer comprises a plurality of anodes which are arranged in an array; each of the block structures corresponds to at least one of the anodes; and an orthographic projection of each of the block structures on the array substrate covers an orthographic projection of the corresponding anode on the array substrate (Fig. 21 and Cols. 9-11).

Regarding claim 6, Choi further discloses wherein pixels per inch of the first display area is not more than pixels per inch of the second display area (Col. 12).

Regarding claim 7, Choi further discloses wherein the target film layer comprises at least one of a cathode layer, an adhesive layer, and a capping layer (Abstract and Cols. 9-12).

Regarding claim 8, Choi further discloses wherein a material of the target film layer comprises a metal element (Col. 8).

Regarding claim 9, Choi discloses a method for manufacturing a display substrate, comprising:

providing a target substrate, wherein the target substrate comprises an array substrate, an anode layer, and a light-emitting layer which are sequentially stacked; and
forming at least one film layer on the light-emitting layer, the at least one film layer comprising a target film layer; wherein in a first display area of the target substrate, the target film layer has hollowed-out portions; in a second display area of the target substrate, the target film layer is in a non-hollowed-out structure; and the first display area and the second display area are adjacent to each other (Abstract and Figs. 21-24 and Cols. 11-12).

Regarding claim 10, Choi further discloses wherein forming the target film layer on the light-emitting layer comprises:
forming a first film layer on the light-emitting layer, wherein the first film layer is positioned in the first display area and has hollowed-out portions; and
forming a second film layer covering the second display area on the light-emitting layer, wherein the second film layer is in a non-hollowed-out structure, and the first film layer and the second film layer form the target film layer (Figs. 21-24 and Cols. 9-12).

Regarding claim 11, Choi further discloses wherein forming the first film layer on the light-emitting layer comprises:
forming block structures which are arranged in an array in the first display area by a first grid mask, wherein openings on the first grid mask are rectangular openings which are arranged in an array; and

forming a connecting structure for connecting two adjacent block structures in the first display area by a second grid mask, wherein the connecting structure is strip- shaped and openings on the second grid mask are strip-shaped openings (Cols. 9-12).

Regarding claim 12, Choi further discloses wherein forming the first film layer on the light-emitting layer comprises:
forming block structures which are arranged in an array in the first display area by a first grid mask, wherein openings on the first grid mask are rectangular openings which are arranged in an array;
translating the first grid mask; and
forming a plurality of connecting structures which are arranged in an array in the first display area by the first grid mask, wherein four corners of each of the connecting structures are respectively connected to corners of the four block structures (Cols. 9-12). 

Regarding claim 13, Choi further discloses wherein forming the second film layer covering the second display area on the light-emitting layer comprises:
forming an entire-surface film layer in the second display area by a single opening mask, wherein the single opening mask is provided with an opening corresponding to the second display area (Cols. 9-12).


Regarding claim 14, Choi discloses a display device, comprising a display substrate, the display substrate comprising an array substrate, an anode layer, and a light-emitting layer which are sequentially stacked, and at least one film layer positioned on the light-emitting layer; wherein the at least one film layer comprises a target film layer; and the display substrate has a first display area and a second display area which are adjacent to each other; wherein in the first display area, the target film layer has hollowed-out portions; and in the second display area, the target film layer is in a non-hollowed-out structure (Abstract and Figs. 21-24 and Cols. 11-12).

Regarding claim 15, Choi further discloses at least one of the following devices:
a photosensitive device, an orthographic projection of the photosensitive device on the display substrate falling within the first display area; and
a light-emitting device, an orthographic projection of the light-emitting device on the display substrate falling within the first display area (Col. 12).

Regarding claim 16, Choi further discloses wherein the target film layer adopts one of the following structures:
in the first display area, the target film layer comprises a plurality of block structures which are arranged in an array and a connecting structure for connecting two adjacent block structures; and
in the first display area, the target film layer a plurality of block structures which are arranged in an array (Cols. 9-12).

Regarding claim 17, Choi further discloses wherein the block structure are rectangular; the connecting structures are strip-shaped; and two ends of each of the connecting structures are respectively connected to the opposite sides of two adjacent block structures (Cols. 9-12).

Regarding claim 18, Choi further discloses wherein the block structure and the connecting structure are both rectangular; a plurality of connecting structures are arranged in an array; and four corners of each of the connecting structures are connected to corners of the four block structures respectively (Cols. 9-12).

Regarding claim 19, Choi further discloses wherein the anode layer comprises a plurality of anodes which are arranged in an array; each of the block structures corresponds to at least one of the anodes; and an orthographic projection of each of the block structures on the array substrate covers an orthographic projection of the corresponding anode on the array substrate (Fig. 21 and Cols. 9-11).

Regarding claim 20, Choi further discloses wherein the target film layer comprises at least one of a cathode layer, an adhesive layer, and a capping layer (Abstract and Cols. 9-12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        12/3/22